18-23538-rdd          Doc 2720      Filed 03/01/19 Entered 03/01/19 14:32:56                     Main Document
                                                 Pg 1 of 16




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                 ORDER APPROVING PROCEDURES FOR
 MODIFICATION OF THE AUTOMATIC STAY UNDER CERTAIN CIRCUMSTANCES

                     Upon the motion, dated February 14, 2019, (ECF No. 2594) (the “Motion”)2 of

 Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the

 above-captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105 and 363

 under title 11 of the United States Code (the “Bankruptcy Code”), and Rules 4001 and 9019 of

 the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), for an order (i)



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Motion.



 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720        Filed 03/01/19 Entered 03/01/19 14:32:56            Main Document
                                                   Pg 2 of 16


 establishing certain Stay Procedures (as defined therein and below) with respect to movants

 seeking to modify the Automatic Stay under 11 U.S.C. § 362(a) to pursue pending Prepetition

 Actions, and (ii) granting related relief, all as more fully set forth in the Motion; and the Court

 having jurisdiction to decide the Motion and the relief requested therein pursuant to 28 U.S.C. §§

 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated January 31,

 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested in the Motion having

 been provided in accordance with the Amended Case Management Order, such notice having been

 adequate and appropriate under the circumstances, and it appearing that no other or further notice

 need be provided; and no objection having been filed as confirmed by the Debtors’ filing of a

 certificate of no objection, and no hearing on the Motion being required under the circumstances;

 and upon all of the proceedings had before the Court; and after due deliberation the Court having

 determined that the legal and factual bases set forth in the Motion establish good and sufficient

 cause for the relief granted herein and that such relief is in the best interests of the Debtors, their

 estates, their creditors, and all parties in interest; now, therefore,

                     IT IS HEREBY ORDERED THAT:

                     1.        The Motion is granted to the extent set forth herein.

                     2.        The Debtors are authorized to enter into Stay Stipulations with PI Claimants

 in accordance with the following procedures (the “Stay Procedures”):

                                  a. Beginning on the date upon which the Court enters an order granting
                                     this Motion, and upon inquiry from a PI Claimant (an “Inquiry”),
                                     substantially in the form and manner attached hereto as Exhibit 1,
                                     the Debtors and their counsel will analyze the PI Claimant’s request
                                     to enter into a stipulation to modify the Automatic Stay to allow the
                                     PI Claimant to proceed with a Prepetition Action with the recovery

                                                         2
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720    Filed 03/01/19 Entered 03/01/19 14:32:56              Main Document
                                               Pg 3 of 16


                                  limited to available insurance proceeds. An Inquiry must be
                                  accompanied by: (i) the name and brief description of the Prepetition
                                  Action (including a copy of the complaint or other legal document
                                  which states the claim, if one exists and has not already been
                                  provided to the Debtors or their representative (the “Claim
                                  Documents”)); (ii) the current status of the Prepetition Action; (iii)
                                  the amount of the claim asserted by the PI Claimant; (iv) any known
                                  applicable insurance policy of the Debtors and known status of such
                                  insurance coverage; and (v) any co-defendants or other parties
                                  named in the Prepetition Action and the nature of the claims asserted
                                  against these parties. The Debtors may, after consultation with the
                                  Creditors’ Committee and reasonable business judgment, waive any
                                  of the foregoing requirements.

                               b. If the Debtors agree, after consultation with the Creditors’
                                  Committee in their reasonable business judgment, that such PI
                                  Claimant may proceed with a Prepetition Action in a manner
                                  consistent with subparagraph (a) above, the Debtors will file with
                                  this Court, and serve upon: (i) the Office of the U.S. Trustee for
                                  the Southern District of New York; (ii) the attorneys for the
                                  Creditors’ Committee; (iii) the applicable insurance carrier, and
                                  their counsel of record, if any; and (iv) any relevant non-debtor party
                                  (collectively, the “Automatic Stay Reviewing Parties”), a
                                  stipulation, agreement, and order (collectively, the “Stay
                                  Stipulation”) substantially in the form attached hereto as Exhibit 2.
                                  Upon request, the Debtors shall serve the applicable insurance
                                  carrier, and their counsel of record, if any, with a copy of the Inquiry
                                  and any related Claim Documents. The Stay Stipulation may
                                  provide that the PI Claimant must waive any and all rights of
                                  recovery against the Debtors and will limit all recovery solely to the
                                  extent of available insurance proceeds. Certain non-debtor, non-
                                  insurer parties may also be required to waive any contractual,
                                  indemnification, contribution, or such other claims they may have
                                  against the Debtors in connection with the Prepetition Action and/or
                                  limit any recoveries on such claims to available insurance proceeds.

                               c. The Automatic Stay Reviewing Parties will have seven (7) calendar
                                  days after the filing of a Stay Stipulation to review such stipulation
                                  and notify (i) the Debtors, 3333 Beverly Road, Hoffman Estates, IL
                                  60179 (Attn.: Mohsin Y. Meghji) and (ii) counsel for the Debtors,
                                  Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
                                  York (Attn.: Ray C. Schrock, P.C., Jacqueline Marcus, Esq. Garrett
                                  A. Fail, Esq., Sunny Singh, Esq., and Jessica Liou Esq.) in writing,
                                  of any objection to the Stay Stipulation (the “Stipulation Objection
                                  Deadline”). If no objection is filed and served before the Stipulation
                                  Objection Deadline, the Stay Stipulation shall be deemed approved
                                  without further order of this Court.
                                                      3
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720        Filed 03/01/19 Entered 03/01/19 14:32:56              Main Document
                                                   Pg 4 of 16


                                  d. If an objection is filed by the Stipulation Objection Deadline and
                                     such objection cannot be resolved within five (5) business days after
                                     the Stipulation Objection Deadline, the Debtors shall schedule the
                                     objection to be heard at the next available hearing date that is at least
                                     seven (7) business days after notice of such hearing.

                                  e. If the Debtors receive and do not respond to an Inquiry within forty-
                                     five (45) calendar days, the PI Claimant may file a motion for relief
                                     from the Automatic Stay in the Bankruptcy Court. If a PI Claimant
                                     files a motion for relief from the Automatic Stay without first
                                     serving an Inquiry upon the Debtors and complying with the
                                     foregoing procedures, the Debtors will serve a copy of the entered
                                     order establishing the Stay Procedures and will advise the PI
                                     Claimant that its motion automatically is adjourned until the PI
                                     Claimant has complied with the Stay Procedures. The Debtors also
                                     are authorized to serve this order establishing the Stay Procedures
                                     to the court in which the Prepetition Action is pending.

                     3.        To the extent any PI Claimant has filed a properly noticed motion to lift the

 automatic stay pursuant to section 362 of the Bankruptcy Code, such motions shall be adjourned

 to the April 18, 2019 omnibus hearing.

                     4.        Nothing herein (i) alters, amends or otherwise modifies the terms and

 conditions of any insurance policies issued to the Debtors or of any related agreements; (ii) creates

 or permits a direct right of action by PI Claimant/Movant against the Debtors or any of the other

 Chapter 11 Entities’ insurers; (iii) precludes or limits, in any way, the rights of any insurer to

 contest and/or litigate the existence, primacy and/or scope of available coverage under any

 allegedly applicable policy or to otherwise assert any defenses to coverage; or (iv) constitutes a

 determination or admission that coverage exists with respect to PI Claimant/Movant’s claims.

                     5.        To the extent applicable, the Automatic Stay is hereby modified to the

 extent necessary to permit any insurer from which coverage is sought pursuant to PI

 Claimant/Movant’s claims (or any third party administrator with respect to such claims) to

 administer, handle, defend, settle, and/or pay such claims in the ordinary course of business


                                                         4
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720        Filed 03/01/19 Entered 03/01/19 14:32:56            Main Document
                                                   Pg 5 of 16


 consistent with the terms of any applicable insurance policy, and without further order of this

 Bankruptcy Court.

                     6.        Nothing herein alters, amends or otherwise modifies the terms and

 conditions of the Court’s Final Order Authorizing Debtors to (I) Continue, Maintain, and Renew

 Their Insurance Policies and Workers’ Compensation Programs; (II) Honor All Obligations With

 Respect Thereto; and (III) Modify the Automatic Stay With Respect to the Workers’ Compensation

 Program (ECF No. 792).

                     7.        The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.

                     8.        The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: March 1, 2019
        White Plains, New York
                                                      /s/Robert D. Drain
                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                         5
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720   Filed 03/01/19 Entered 03/01/19 14:32:56   Main Document
                                              Pg 6 of 16


                                            Exhibit 1

                                          Inquiry Form




 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720        Filed 03/01/19 Entered 03/01/19 14:32:56                   Main Document
                                                   Pg 7 of 16


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          : Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            : Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    : (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x
                                          PI CLAIMANT INQUIRY

            Pursuant to the Order Approving Procedures for Modification of the Automatic Stay (the

 “Order”) [Doc. No. ____],2 the below-referenced PI Claimant hereby submits an Inquiry:



 1. Name of PI Claimant: _______________________________________________________.



 2. Title, Court and Case Number of Prepetition Action: _______________________________

 ____________________________________________________________________________.



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
 2
     Any capitalized terms used herein shall have the meaning given to them in the Order.



 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720   Filed 03/01/19 Entered 03/01/19 14:32:56          Main Document
                                              Pg 8 of 16




 3. Brief Description of Prepetition Action (please attach a copy of the complaint or other legal

 document which states your claim, if one exists and has not already been provided to the Debtors

 or their representative): _________________________________________________________

 ____________________________________________________________________________

 ____________________________________________________________________________.



 4. Current Status of Prepetition Action: ____________________________________________

 ____________________________________________________________________________

 ____________________________________________________________________________.



 5. Amount of the claim asserted: _________________________________________________.



 6. Name of any applicable insurer, number of any known applicable insurance policy, and/or any

 applicable claim number (if none are known, state “unknown”):_________________________

 ____________________________________________________________________________.



 7. Any co-defendants or other parties in the Prepetition Action: _________________________

 ____________________________________________________________________________.



 8. Nature of claims (including cross-claims and/or third-party claims) asserted against any co-

 defendants or other parties listed in item 7, above: ___________________________________

 ____________________________________________________________________________


                                                  2
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720   Filed 03/01/19 Entered 03/01/19 14:32:56   Main Document
                                              Pg 9 of 16


 ____________________________________________________________________________.



 This inquiry must be submitted to:

 Project.Blue.Auto.Stay@weil.com
 Weil, Gotshal & Manges LLP
 767 Fifth Avenue
 New York, New York 10153




 Dated: _____________                                     ____________________________
                                                          PI Claimant




                                                3
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720   Filed 03/01/19 Entered 03/01/19 14:32:56   Main Document
                                              Pg 10 of 16


                                            Exhibit 2

                                       Form of Stipulation




 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720      Filed 03/01/19 Entered 03/01/19 14:32:56                     Main Document
                                                 Pg 11 of 16


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :       (Jointly Administered)
 ---------------------------------------------------------------x

                        STIPULATION, AGREEMENT AND ORDER
                 GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY

                     This stipulation, agreement, and proposed order (the “Stipulation, Agreement and

 Order”) is entered into by and among [●] (the “Debtor[s]”), and [●] (“Movant”). The Debtor[s]

 and Movant collectively are referred to in this Stipulation, Agreement and Order as the “Parties,”

 and, each, as a “Party.” The Parties hereby stipulate and agree as follows:

                                                   RECITALS

                A. WHEREAS, on October 15, 2018 (the “Commencement Date”), the Debtor[s] and

 certain of [its]/[their] affiliates (collectively, the “Chapter 11 Entities”) commenced voluntary



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720     Filed 03/01/19 Entered 03/01/19 14:32:56        Main Document
                                                Pg 12 of 16


 cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

 United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

 The Chapter 11 Entities are continuing to operate their business and manage their properties as

 debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                B. WHEREAS, on [●], Movant commenced an action that is pending in [●] (the

 “Prepetition Action”) against the Debtor[s].

                C. WHEREAS, the Parties have agreed, subject to approval of the Bankruptcy Court,

 to modify the Automatic Stay pursuant to section 362 of the Bankruptcy Code for the limited

 purpose and subject to the terms and conditions set forth below.

          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE
 INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
 UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE ORDERED
 THAT:

           1.        This Stipulation, Agreement, and Order shall have no force or effect unless and

 until approved by order of the Bankruptcy Court (the “Effective Date”).

           2.        Upon the Effective Date, the Automatic Stay shall be modified to the extent

 necessary to permit Movant to continue the Prepetition Action against the Debtor[s] solely to [●];

 provided, that all other provisions of the Automatic Stay, including, without limitation, those

 provisions prohibiting the commencement or continuation of any other judicial proceeding against

 the Debtor[s] or any of the other Chapter 11 Entities that was or could have been commenced prior

 to the Commencement Date, and those provisions prohibiting the Movant from any act to collect,

 assess, or recover a claim that arose prior to the Commencement Date from the respective estates

 and/or assets or property of any of the Chapter 11 Entities (as defined in section 541 of the

 Bankruptcy Code), shall remain in full force and effect.


                                                    2
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720     Filed 03/01/19 Entered 03/01/19 14:32:56            Main Document
                                                Pg 13 of 16


           3.        Upon the Effective Date, the Motion shall be deemed withdrawn.

           4.        Nothing herein (i) alters, amends or otherwise modifies the terms and conditions of

 any insurance policies issued to the Debtor[s] or of any related agreements; (ii) creates or permits

 a direct right of action by Movant against the Debtor[s] or any of the other Chapter 11 Entities’

 insurers; (iii) precludes or limits, in any way, the rights of any insurer to contest and/or litigate the

 existence, primacy and/or scope of available coverage under any allegedly applicable policy or to

 otherwise assert any defenses to coverage; or (iv) constitutes a determination or admission that

 coverage exists with respect to Movant’s claims.

           5.        As of the Effective Date, Movant agrees to waive any right to recovery related to

 the Prepetition Action against any party, whether or not currently named as a defendant in the

 Prepetition Action, except for any applicable insurer who may assert indemnification claims

 against the Chapter 11 Entities.


           6.        All rights under Section 1542 of the California Civil Code, or any analogous state

 or federal law, are hereby expressly WAIVED, if applicable, with respect to any of the claims,

 injuries, or damages described in this Stipulation, Agreement, and Order. Section 1542 of the

 California Civil Code reads as follows:

                     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                     WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
                     TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
                     EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
                     OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
                     HER SETTLEMENT WITH THE DEBTOR.”

           7.        Nothing contained herein shall be construed as a waiver by the Chapter 11 Entities

 or any other party in interest of their right to object to any and all proofs of claim relating to the

 Prepetition Action or any other pending prepetition action to which the Debtor[s] or any of the


                                                      3
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720      Filed 03/01/19 Entered 03/01/19 14:32:56              Main Document
                                                 Pg 14 of 16


 other Chapter 11 Entities are a party that may be filed by Movant in the chapter 11 cases of the

 Chapter 11 Entities.

           8.        To the extent applicable, the Automatic Stay is hereby modified to the extent

 necessary to permit any insurer from which coverage is sought pursuant to Movant’s claims (or

 any third party administrator with respect to such claims) to administer, handle, defend, settle,

 and/or pay such claims in the ordinary course of business consistent with the terms of any

 applicable insurance policy, and without further order of this Bankruptcy Court.

           9.        Nothing herein alters or amends the terms and conditions of the Court’s Final Order

 Authorizing Debtors to (I) Continue, Maintain, and Renew Their Insurance Policies and Workers’

 Compensation Programs; (II) Honor All Obligations With Respect Thereto; and (III) Modify the

 Automatic Stay With Respect to the Workers’ Compensation Program (ECF No. 792).

           10.       The limited relief set forth herein shall not be construed as an admission of liability

 by the Chapter 11 Entities or any of their non-debtor affiliates regarding any claim or cause of

 action arising from or in relation to the Prepetition Action or any other matter.

           11.       This Stipulation, Agreement, and Order shall constitute the entire agreement and

 understanding of the Parties relating to the subject matter hereof and supersedes all prior

 agreements and understandings relating to the subject matter hereof.

           12.       The undersigned who executes this Stipulation, Agreement and Order by or on

 behalf of each respective Party represents and warrants that he or she has been duly authorized and

 empowered to execute and deliver this Stipulation, Agreement and Order on behalf of such Party.

           13.       This Stipulation, Agreement and Order may be executed in counterparts, each of

 which shall be deemed an original, but all of which together shall constitute one and the same




                                                       4
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720     Filed 03/01/19 Entered 03/01/19 14:32:56         Main Document
                                                Pg 15 of 16


 instrument, and it shall constitute sufficient proof of this Stipulation, Agreement and Order to

 present any copies, electronic copies, or facsimiles signed by the Parties here to be charged.

           14.       This Stipulation, Agreement and Order shall not be modified, altered, amended or

 vacated without the written consent of all Parties hereto or by further order of the Bankruptcy

 Court.

           15.       Notwithstanding the applicability of Bankruptcy Rule 4001(a)(3), the terms and

 provisions of this Stipulation, Agreement and Order immediately shall be effective and enforceable

 upon the Effective Date, and shall thereafter be binding upon the Parties hereto and their respective

 affiliates and successors.

           16.       This Stipulation, Agreement and Order shall be governed by, and construed in

 accordance with, the laws of the State of New York, except to the extent that the Bankruptcy Code

 applies, without regard to principles of conflicts of law that would require the application of laws

 of another jurisdiction.

           17.       The Bankruptcy Court shall retain jurisdiction to resolve any disputes or

 controversies arising from this Stipulation, Agreement and Order.




                                         [Signature page follows]




                                                     5
 WEIL:\96925734\2\73217.0004
18-23538-rdd          Doc 2720   Filed 03/01/19 Entered 03/01/19 14:32:56         Main Document
                                              Pg 16 of 16


                     IN WITNESS WHEREOF, this Stipulation, Agreement and Order has been

 executed and delivered as of the day and year first below written.


 Dated:                                           Dated:

  By:       /s/                                      By:   /s/
           Ray C. Schrock, P.C.
           Jacqueline Marcus                               [●]
           Garrett A. Fail
           Sunny Singh                                     Attorneys for Movant
           Jessica Liou
           WEIL, GOTSHAL & MANGES LLP
           767 Fifth Avenue
           New York, NY 10153
           Telephone: (212) 310-8000
           Facsimile: (212) 310-8007

           Attorneys for Debtors
           and Debtors in Possession




   [Dated: ____________, 2019
          New York, New York]

                                       _____________________________________
                                       [THE HONORABLE ROBERT D. DRAIN
                                       UNITED STATES BANKRUPTCY JUDGE]




                                                 6
 WEIL:\96925734\2\73217.0004
